Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 22 Feb 2022 are moot in view of the new grounds of rejection presented herein. 
It should be noted that applicant has argued regarding a “first” layer. Under BRI this could be interpreted as the first layer that is put down in a powder deposition process or it could be a layer that is denoted as a “first layer.” Where applicant is trying to claim the first layer put down in an AM process this should be more specifically claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad (US 20120100031 A1, previously cited, hereinafter “Ljungblad”) in view of Jones et al. (US20190022946A1, hereinafter “Jones”).


a build material distributor (powder distribution member 12, see Fig. 1) to distribute respective build layers of build material in a build area of the apparatus; and 
a controller (control unit 11; see steps in [0029]-[0035]) configured to:
determine a [first] build layer temperature (see Fig. 2 showing the determination of a build layer temperature; any layer may be designated the first layer) of a location (0016 teaches than an entire layer is mapped) of a [first] build layer; 
control the build material distributor ([0026] teaches control of the distributor 12) to distribute a second build layer in the build area over (see steps in [0029]-[0035]) the [first] build layer; 
determine ([0027]; [0030]) a [second] build layer temperature of a corresponding location (0046 teaches a list of several reference temperature values) of to the [second] build layer; 
compare (0046 teaches that the layer temperatures are compared to reference temperature values) the [first] build layer temperature to the [second] build layer temperature; 
based on the comparison (see steps in [0029]-[0035]), determine if a sufficient amount of build material has been distributed at the corresponding location of the second build layer ([0051] teaches temperature relates to thickness of build material applied over another layer; [0032]); and 
control the build material distributor to selectively recoat (Ljngbold’s system would apply material the same way as claimed as [0046] teaches application over the 
	Ljungblad fails to explicitly teach the comparing of temperature measurements of a first layer and a second layer in order to determine recoating. 
	In the same field of endeavor Jones teaches that images of a material bed after spreading each layer may be compared and if a difference in the images for adjacent layers is outside an acceptable process variation, suitable action may be generated, such as halting the build or re-dosing and spreading of a layer (0050; see 0049-0050 teaching that the images may be thermal images). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Ljunblad and Jones. Ljungblad teaches that temperature measurements may be compared to reference temperature measurements whereas Jones teaches temperature measurements may be compared to temperature measurements of adjacent layers, thus either method is obviously suitable and predictable in order to determine of a layer needs to be recoated. Such a feedback mechanism allows for control of acceptable process variations (see Jones’ abstract).  Finally, Jones teaches that its system allows for measurements that do not have to be compared against an absolute value, such as a reference value (0050). 



Regarding claim 3, Ljungblad teaches wherein the controller to control the build material distributor to selectively recoat the particular build layer with additional build material comprises the controller configured to control the build material distributor to recoat (0035 teaches reapplying) the particular build layer with additional build material in response to determining that the build layer coverage for the particular build layer is insufficient ([0046] teaches depositing a third layer in another iteration of the process; see steps in [0029]-[0035]).

Regarding claim 5, Ljungblad teaches wherein the controller configured to determine if a sufficient amount of build material has been distributed at the corresponding location of the second build layer comprises the controller configured to: detect temperature edges (see [0036] teaches detecting an “area unit” in the lateral plane corresponding to the probed positions; [0057] teaches narrowing in on one position/area unit; see steps [0029]-[0035]) for locations of the particular build layer based at least in part on the build layer temperature for the previous build layer.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad in view of Monsheimer et al. (US 20070183918 A1, hereinafter “Monsheimer”).


Ljungbald fails to teach an agent distributor to selectively distribute agent in the build area and a controller coupled to the agent distributor. 
In the same field of endeavor Monsheimer teaches that an absorber may be selectively applied to a layer or powder material ([0014]-[0019]) and applied via a controller ([0034]). Monsheimer also teaches the application of energy after the distribution of the absorber ([0014]-[0019]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Ljungbald and Monsheim. Monsheim teaches that the use of an absorber may facilitate simpler, faster, and more precise printing than melting with a laser alone ([0030]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742